Exhibit 10.6 to 2009 10-K

Amendment to Agreement

Employee Name: Mr. Robert A. Lento

Date of Original Agreement: September 1, 2002

This is an Amendment to the Agreement of the date shown above (the “Agreement”)
between Convergys Corporation (the “Employer”) and the Employee stated above
(“Executive”), which Amendment is made to meet the requirements of Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”), effective
January 1, 2009 (“Effective Date”). The Agreement is hereby amended as follows:

1. Any severance pay to be paid upon involuntary termination by the Employer
without cause which is calculated by reference to base salary will be paid in a
lump-sum no later than 74 days after Executive’s Termination Date. Executive
must complete and return any required release and the time for revocation
thereof must expire prior to 74 days after Executive’s Termination Date.
Executive’s Termination Date is the date the Employer reasonably concludes that
Executive will not perform any more services for the Employer or any entity
under common control under Code Sections 414(b) and (c) (but using 50% common
control), as an employee or independent contractor, and provided that Executive
shall not be considered to have separated while on leave with re-employment
rights until six months have passed, all in accordance with Treasury Regulations
under Code Section 409A. For clarity, Executive must cease all services for
Employer to be eligible for severance pay.

2. Any reimbursements to the Executive provided for in the Agreement will be
made in accordance with the normal policies of the Employer, and will in no
event be paid later than the last day of the Executive’s taxable year following
the taxable year in which the expense is incurred.

3. The Employer and the Executive agree and confirm that this Agreement is
intended by both parties to provide for compensation that is exempt from Code
Section 409A as separation pay (up to the Code Section 409A limit) or as a
short-term deferral, and to be compliant with Code Section 409A with respect to
any compensation that is not so exempt. This Agreement shall be interpreted,
construed, and administered in accordance with this agreed intent, provided that
the Employer does not promise or warrant any tax treatment of compensation
hereunder. This Agreement shall not be amended or terminated in a manner that
would accelerate or delay payment of severance pay or bonus pay except as
permitted under Treasury Regulations under Code Section 409A.

IN WITNESS WHEREOF, the parties have executed this Amendment to the Agreement as
of the Effective Date but actually on the date(s) stated below.

 

CONVERGYS CORPORATION By   /s/ Clark D. Handy   Clark D. Handy, Senior Vice
President   Human Resources Date:   December 29, 2008 EXECUTIVE   /s/ Robert A.
Lento   Robert A. Lento Date:   December 29, 2008